UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q/A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On December12, 2008, there were 24,805,000 shares of the issuer's common stock, par value $.0001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, per value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128 shares of common stock and 5,000,000 shares of our Series B Preferred Stock, par value $.001 per share outstanding, which are convertible into an aggregate of 8,333,333 shares of our common stock. 2 JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets September 30, 2007 (unaudited) and June 30, 2007 5 Condensed Consolidated Statements of Operations (unaudited) Three months ended September 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows (unaudited) Three months ended September 30, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosure About Market Risks 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1.A Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits 38 EXPLANATORY NOTE :On May 3, 2008, the Board of Directors of Jpak Group, Inc. (“we”, “us”, “our” or the "Company") concluded that the Company is required to restate its previously issued audited financial statements for the year ended June 30, 2007, and as a result, its financial statements for the quarters ending September 31, 2007 and December 31, 2007. Subsequent to the issuance of the June 30, 2007 financial statements, management identified various errors in connection with its 2007 financial statements and determined that a restatement was necessary in respect of the following: revision of reverse acquisition accounting andrevision of capitalized costs relatedto financing transaction.As a result of the Board’s decision and the aforementioned revisions to our financial statements, our previously issued financial statements for the year ended June 30, 2007 (which were included in our Registration Statement on Form S-1), and the periods ended September 30, 2007, and December 31, 2007, should no longer be relied upon.Accordingly, we filed restated financials for the quarter ending September 30, 2007 in a 10-Q/A on August 5, 2008.Then, we received additional SEC commentsand determined that the financial statements for the quarter ending December 31, 2007 must be restated again, and that the financial statements for the quarter ending March 31, 2008must be restated; these revisions impact the financial statements for the quarter ended September 30, 2007 and as a result, we filed another amendment – on September 29, 2008, to our quarterly report on Form 10-Q for the quarter ending September 30, 2007 to conform, and make consistent the disclosure contained herein with our other filings. We are filing this amendment to revise our disclosure regarding our disclosure controls and procedures 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc. We have reviewed the accompanying consolidated balance sheets of JPAK Group, Inc. and Subsidiaries (the “Company”) as of September 30, 2007 and June 30, 2007, and the related consolidated statements of operations and other comprehensive income and cash flows for the three months ended September 30, 2007 and 2006.These financial statements are the responsibility of the company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey October 30, 2007 (Except for Note 1, 14, 15, 16 and 17 as to which the date is December 11, 2008) 4 JPAK GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS September 30, June 30, 2007 2007 (Restated) (Restated) CURRENT ASSETS Cash and cash equivalents $ 2,189,799 $ 4,938,200 Restricted cash for trade notes repayment 1,298,941 - Account receivables, net of allowance for uncollectible accounts 7,613,343 8,583,396 Inventory 2,544,263 3,393,896 Prepaid expenses and other current assets 75,584 772,792 Deferred financing costs, net - 405,072 Total Current Assets 13,721,930 18,093,356 PROPERTY AND EQUIPMENT, NET 8,164,227 7,935,920 Total Assets $ 21,886,157 $ 26,029,276 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,041,290 $ 4,634,457 Trade notes payable 533,600 526,000 Convertible notes - 5,500,000 Short-term bank loans 4,002,000 4,812,900 Other payables 16,668 65,378 Total Current Liabilities 6,593,558 15,538,735 LONG-TERM DEBT 1,834,350 2,008,893 STOCKHOLDERS’ EQUITY Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized,5,608,564 shares issued and outstanding 561 - Common stock, $0.001 par value, 300,000,000 shares authorized 24,505,000 shares issued and outstanding 24,505 23,005 Allocation of Series A Preferred Shares 2,484,226 - Warrants 2,327,600 - Placement Agent Warrants 332,937 - Additional paid-in capital 7,622,836 5,676,259 Retained earnings (576,686 ) 1,896,256 Statutory reserves 348,009 348,009 Accumulated other comprehensive income 894,261 538,119 Total Stockholders’ Equity 13,458,249 8,481,648 Total Liabilities and Stockholders’ Equity $ 21,886,157 $ 26,029,276 The accompanying notes are an integral part of these financial statements. 5 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2007 2006 (Restated) (Restated) REVENUE $ 9,304,248 $ 7,676,485 COST OF SALES 6,987,181 5,883,956 GROSS PROFIT 2,317,067 1,792,529 EXPENSES Selling, general and administrative 1,351,533 1,060,180 Depreciation expense 18,813 12,105 Total Expenses 1,370,346 1,072,285 INCOME FROM OPERATIONS 946,721 720,244 OTHER INCOME (EXPENSES) Interest income 24,182 22,074 Interest expense (113,189 ) (110,156 ) Other income (expense), net 10,163 (8,632 ) Total Other Income (Expenses) (78,844 ) (96,714 ) INCOMEBEFORE PROVISION FOR INCOME TAX 867,877 623,530 PROVISION FOR INCOME TAX - 89,975 NET INCOME 867,877 533,555 Beneficial conversion feature related to issuance of (2,484,226 ) Series A convertible preferred stock NET INCOME / (LOSS) APPLICABLE TO (1,616,349 ) COMMON STOCK HOLDERS OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustment 356,142 (10,225 ) COMPREHENSIVE INCOME / (LOSS) $ (1,260,207 ) $ 523,330 BASIC EARNINGS/(LOSS) PER SHARE $ (0.07 ) $ .02 DILUTED EARNINGS/(LOSS) PER SHARE $ (0.07 ) $ .02 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC 23,852,826 23,005,000 DILUTED 23,852,826 23,005,000 The accompanying notes are an integral part of these financial statements. 6 JPAK GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) 2007 2006 (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 867,877 $ 533,555 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 271,377 168,288 Loss on disposal of fixed assets - 66,682 Changes in assets and liabilities: Restricted cash (1,289,788 ) (410,240 ) Account receivables 1,086,362 2,582,172 Inventory 892,338 (969,124 ) Prepaid expenses 698,464 43,637 Accounts payable and accrued expenses (2,640,752 ) (1,258,904 ) Other payables (49,304 ) - Income tax payable - (98,877 ) Total Adjustments (1,031,303 ) 123,634 Net Cash Provided (Used) By Operating Activities (163,426 ) 657,189 CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment (334,385 ) (2,082,178 ) Disposal of fixed assets - 1,029,368 Acquisition of Qingdao’s equity (864,000 ) - Net Cash Used By Investing Activities (1,198,385 ) (1,052,810 ) CASH FLOWS FROM FINANCING ACTIVITIES Trade note payable - 470,952 Additional capital contribution (452,463 ) - Repayment of other loans - (46,836 ) Repayment of bank loan (1,076,370 ) (177,256 ) Net Cash Provided (Used) By Financing Activities (1,528,833 ) 246,860 EFFECT OF FOREIGN CURRENCY TRANSLATION ON CASH 142,243 14,102 NET DECREASE IN CASH AND CASH EQUIVALENTS (2,748,401 ) (134,659 ) CASH AND CASH EQUIVALENTS – BEGINNING 4,938,200 1,289,995 CASH AND CASH EQUIVALENTS – ENDING $ 2,189,799 $ 1,155,336 The accompanying notes are an integral part of these financial statements. 7 JPAK GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS JPAK Group, Inc. (Formerly Rx Staffing Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. (the “Company”), and its subsidiaries, collectively referred to as the “Group”. The Group’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK”), which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK, per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. The transaction was regarded as a reverse merger whereby JPAK was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK. Thus, JPAK is the continuing entity for financial reporting purposes. The Financial Statements have been prepared as if JPAK had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flow from the inception of Qingdao Renmin in August 2006. Substantially all of the Group’s business is conducted through Qingdao Renmin, an operating subsidiary established in the Peoples Republic of China, in which the Company indirectly holds a 100% interest. NOTE 2 – INTERIM FINANCIAL STATEMENTS These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2007 and 2006, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2007 and 2006. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying un-audited financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and with the requirements of Form 10-Q and Rule 10-01 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. NOTE 4 – INVENTORY Inventory at September 30, 2007 and June 30, 2007 consisted of the following: September 30, June 30, 2007 2007 Finished products $ 407,318 $ 571,357 Raw materials 2,077,938 2,206,420 Parts and supplies 56,921 41,280 Work in process 2,086 574,839 8 Total $ 2,544,263 $ 3,393,896 NOTE 5 – DEFERRED FINANCING COSTS Costs related to obtaining the convertible note are capitalized and amortized over the term of the related debt using the straight-line method, which is 12 months. The remaining balance was allocated to issuance costs and netted with additional paid-in capital as the note was converted in August 2007 per Note 8.Deferred financing costs at September 30, 2007 and June 30, 2007 were as follows: September 30, June 30, 2007 2007 Deferred financing costs $ 460,017 $ 460,017 Less: Accumulated amortization 104,780 54,945 Issuance costs 355,237 - Net deferred financing costs $ - $ 405,072 Amortization of deferred financing costs charged to operations for the quarters ending
